DETAILED ACTION
This is the Office action based on the 16577580 application filed May 20, 2019, and in response to applicant’s argument/remark filed on May 26, 2021.  Claims 1-4, 6-26 are currently pending and have been considered below.  Applicant’s cancellation of claim 5 and withdrawal of claims 9-24 are acknowledged.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered. 
Claim Objections
Claims 17-24 objected to because of the following informalities:  Claims 17-24 have previously been cancelled by Applicant in the Amendment filed November 16, 2020.  According to MPEP 714 (37 C.F.R. 1.121), “A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 Claim 2 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “the polyprotic acids are selected from the group consisting of phosphonoacetic acid, phosphonic acid, phenylphosphonic acid, molybdenum diacid, oxalic acid, sulfurous acid, arsenic acid, nitrobenzoic acid, malonic acid, phthalic acid, silicic acid, tartaric acid, and carbonic acid” in the specification.  Although the specification teaches that “the chemical additive 
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, its derivatives and their salts; nitrobenzoic acid, its derivative and their salts; malonic acid, its derivative and their salts; phthalic acid, its derivative and their salts; silicic acid, its derivative and their salts; carbonic acid, its derivative and their salts; and combinations thereof.” ([0081-0083]) and various polyprotic acids in Examples 1-8, this is broader in scope than the above limitation.  It is further noted that the L-tartaric acid disclosed in para. 0165 is narrower in scope than the tartaric acid recited in claim 7.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claim 3 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “the barrier chemical mechanical planarization polishing composition consisting essentially of at least one 
Claim 6 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “at least one polyprotic acid or its salts selected from the group consisting of phosphonoacetic acid or its salts, phosphonic acid or its salts, phenylphosphonic acid or its salts, molybdenum diacid or its salts, oxalic acid or its salts, sulfurous acid or its salts, arsenic acid or its salts, malonic acid or its salts, phthalic acid or its salts, and tartaric acid or its salts; at least one polyprotic acid or its salts selected from the group consisting of carbonic acid or its salts; and silicic acid or its salts” in the specification.  Although the specification teaches that “the chemical additive includes but is not limited to diprotic acid, its derivatives and 
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, its derivatives and their salts; nitrobenzoic acid, its derivative and their salts; malonic acid, its derivative and their salts; phthalic acid, its derivative and their salts; silicic acid, its derivative and their salts; carbonic acid, its derivative and their salts; and combinations thereof.” ([0081-0083]) and various polyprotic acids in Examples 1-8, this is broader in scope than the above limitation.  It is further noted that the L-tartaric acid disclosed in para. 0165 is narrower in scope than the tartaric acid recited in claim 6.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
 Claim 7 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “at least one polyprotic acid or its salts selected from the group consisting of phosphonoacetic acid, 
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, its derivatives and their salts; nitrobenzoic acid, its derivative and their salts; malonic acid, its derivative and their salts; phthalic acid, its derivative and their salts; silicic acid, its derivative and their salts; carbonic acid, its derivative and their salts; and combinations thereof.” ([0081-0083]) and various polyprotic acids in Examples 1-8, this is broader in scope than the above limitation.  It is further noted that the L-tartaric acid disclosed in para. 0165 is narrower in scope than the tartaric acid recited in claim 7.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claim 8 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in and combinations thereof” (emphasis added) in the specification.  Although the specification teaches that “the chemical additive includes but is not limited to diprotic acid, its derivatives and their salts; triprotic acid, its derivatives and their salts; polyprotic acid and its salt, and combinations thereof.  
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, its derivatives and their salts; nitrobenzoic acid, its derivative and their salts; malonic acid, its derivative and their salts; phthalic acid, its derivative and their salts; silicic acid, its derivative and their salts; carbonic acid, its derivative and their salts; and combinations thereof.” ([0081-0083]) and various polyprotic acids in Examples 1-8, this is broader in scope than the above limitation.  It is further noted that the L-tartaric acid disclosed in para. 0165 is narrower in scope than the tartaric acid recited in claim 8.  
Claim 25 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “at least one polyprotic acid or its salts selected from the group consisting of phosphonoacetic acid or its salts, phosphonic acid or its salts, phenylphosphonic acid or its salts, molybdenum diacid or its salts, oxalic acid or its salts, sulfurous acid or its salts, arsenic acid or its salts, malonic acid or its salts, phthalic acid or its salts, and tartaric acid or its salts; and at least one polyprotic acid or its salts selected from the group consisting of carbonic acid or its salts; and silicic acid or its salts” in the specification.  Although the specification teaches that “the chemical additive includes but is not limited to diprotic acid, its derivatives and their salts; triprotic acid, its derivatives and their salts; polyprotic acid and its salt, and combinations thereof.  
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, 
Claim 26 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “at least one polyprotic acid or its salts selected from the group consisting of phosphonoacetic acid or its salts, phosphonic acid or its salts, phenylphosphonic acid or its salts, molybdenum diacid or its salts, oxalic acid or its salts, sulfurous acid or its salts, arsenic acid or its salts, malonic acid or its salts, phthalic acid or its salts, and tartaric acid or its salts, carbonic acid or its salts; and silicic acid or its salts” in the specification.  Although the specification teaches that “the chemical additive includes but is not limited to diprotic 
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, its derivatives and their salts; nitrobenzoic acid, its derivative and their salts; malonic acid, its derivative and their salts; phthalic acid, its derivative and their salts; silicic acid, its derivative and their salts; carbonic acid, its derivative and their salts; and combinations thereof.” ([0081-0083]) and various polyprotic acids in Examples 1-8, this is broader in scope than the above limitation.  It is further noted that the L-tartaric acid disclosed in para. 0165 is narrower in scope than the tartaric acid recited in claim 8.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
≥ 2.4wt.% of an abrasive;
at least one polyprotic acid or its salts having more than one Pka and having PKa1 between 0.5 to 10:
a corrosion inhibitor selected from the group consisting of benzotriazole, 3-amino-1, 2, 4-triazole, 3, 5-diamine-1,2, 4-triazole, and combinations thereof:
at least one solvent selected from the group consisting of water and a water-soluble polar organic solvent; and
optionally,
a second rate booster selected from the group consisting of a nitrate salt, a nitric salt, a chloride salt, acetate salt, and combinations thereof;
a surfactant selected from the group consisting of a non-ionic surfactant, an anionic surfactant, a cationic surfactant, an ampholytic surfactant, an acetylenic diol surfactant, an alcohol ethoxylate surfactant and combinations thereof;
a pH adjusting agent selected from the group consisting of (a) nitric acid, sulfuric acid, succinic acid, citric acid, malic acid, a fatty acid, and combinations thereof to lower pH of the polishing composition; and (b) potassium hydroxide, sodium hydroxide, ammonia, 
an oxidizing agent selected from the group consisting of hydrogen peroxide, periodic acid, potassium iodate, potassium permanganate, ammonium persulfate, ammonium molybdate, ferric nitrate, nitric acid, potassium nitrate, ammonia, amine compounds, and combinations thereof; and
a chelator selected from the group consisting of pyridine, pyridine derivatives, bipyridine, bipyridine derivatives, and combinations thereof;
wherein
the polishing composition has a pH of 4 to 12”.       Since the abrasive, corrosion inhibitor and the solvent are considered essential in claim 1, it is contradictory that claim 3 depends on claim 1, but does not recite these materials as essential components.
Claim 4 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “the rate booster” lacks antecedent basis.  It is noted that the specification teaches that the polyprotic acid that is recited in claim 1 also is a rate booster ([0081-0083]).  Thus, one of ordinary skill in the art would not be clear whether the term “the rate booster” in claim 4 refers to the polyprotic acid or the second rate booster.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to  
Claims 1-2 and 4 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stender et al. (U.S. PGPub. No. 20160237315), hereinafter “Stender’315”:--Claims 1, 2, 4: Stender’315 teaches a polishing composition ([0015]), which may consist essentially ofsilica abrasive having particle size preferably 30-300 nm at a concentration of preferably 0.05-10 wt.% ([0028, 0029, 0055]);an oxidizer at a preferably concentration of 0.5-10 wt.% ([0086-0100]);a pH adjustor at a concentration of 0.001-5 wt.%, to adjust the pH to preferably 3-9   ([0015,0167]); an additive, such as an ethoxylated phenol surfactant (read on an alcohol ethoxylated surfactant) at a concentration of 0.001-0.2 wt.% ([0034-0035, 0079, 0189-0196]); an activator, such as an abrasive particle ([0032, 0110]) at a concentration of 0.0005 – 10 wt.% ([0033]), wherein the activator may be associated with a pad instead of in the composition ([0111]);a solvent, such as water ([0015]); andoptionallya corrosion inhibitor, such as benzotriazole , at a concentration of less than 1 wt.%, ([0200-0201]);one or more stabilizing agent ([0182]), such as malonic acid, phosphonic acid, phthalic acid, oxalic acid, gallic acid, citric acid, vitamin B, vitamin C, adipic acid, carbonate…(all chelator, at a concentration of less than 1 wt.%, ([0176-0180]); anda surfactant, such as stearylbenzyldimethylammonium chloride or nitrate ([0192]).         It is noted that the above concentration ranges overlap the corresponding concentration ranges recited in claim 1, and that the melonic acid, having pKa1 of 2.8 (reads on the polyprotic acid recited in claim 1).          Alternately, although Stender’315 does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Stender’315 since Applicant fails to disclose any unexpected result. 
 Claims 3, 6, 25 and 26 rejected under 35 U.S.C. 103 as obvious over Stender’315:--Claims 3, 6, 25: Stender’315 teaches the invention as above, wherein Stender’315 teaches to use one or more stabilizing agents, such as malonic acid, phosphonic acid, phthalic acid, oxalic acid, gallic acid, citric acid, vitamin B, vitamin C, adipic acid, carbonate,…It is noted that carbonate is a salt of carbonic acid.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use malonic acid and carbonic acid as the stabilizer in the polishing slurry of Stender’315.  It is noted that the pKa1 of malonic acid and carbonic acid are 2.8 and 6.4, respectively.
Response to Arguments
Applicant's arguments filed May 26, 2021 have been fully considered as follows:--Regarding Applicant’s argument that Stender’315 fails to teach the invention because Stender’315 requires an activator, this argument is not persuasive.  It is noted that Stender’315 teaches that the activator may be associated with a pad instead of in the composition ([0111]), i.e. the composition may comprise no activator, and any activator would come from the pad.  Alternately, Stender’315 teaches that the activator may be an abrasive particle ([0032, 0110]), which reads on the abrasive recited in claim 1.--Regarding Applicant’s argument that Stender’315 uses a Fe-coated catalysts, polymers/copolymers, etc.  in an embodiment, it has been well established that a prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”) Moreover, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. See In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979).  It is noted that the 3 main embodiments described in paragraph [0015], 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713